Cueia, per O’Neall, C. J.
When the A ct of the Legislature, directing that in cases under fifty dollars, half fees should be charged, was first brought to the notice of a venerable judge, he said that he had always thought “ the laborer was worthy of his hire, but the Legislature had taught him, he was only worthy of half hire.”
In the case before us he might have expressed his wonder that he who does nothing yet claimed full compensation.
In this case, the plaintiff did not sell ánd therefore did not earn commissions. The usage undertaken to be proved was not such an one as would entitle it to stand as law. It was merely that which some brokers thought right and pursued.
If the plaintiff was put to any trouble or expense about the slaves sent every few days to his office, he can, on making a proper case, possibly recover for that.
The motion is dismissed.
Johnston and Wardlaw, JJ., concurred.

Motion dismissed.